         Case 1:21-cr-00149-RCL Document 31-1 Filed 08/25/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  )
                                          )
                  Plaintiff,              )
   v.                                     )                Criminal No.: 1:21-cr-149-RCL
                                          )
JAMES HERMAN UPTMORE,                     )
                                          )
                  Defendant               )
__________________________________________)

                     ORDER MODIFYING CONDITION OF RELEASE

       Upon oral motion by the defendant and without opposition by the prosecution, and for good

cause shown, the bond conditions for the defendant are hereby modified so that Mr. Uptmore may

travel into the Southern District of Texas without the prior approval of pretrial services. All other

terms and conditions remain the same. IT IS SO ORDERED.




                                              _________________________________
                                              ROYCE C. LAMBERTH
                                              SENIOR JUDGE
                                              UNITED STATES DISTRICT COURT


DATE: August _____, 2021
